     Case 4:18-cv-00315-WS-MJF Document 121 Filed 10/27/20 Page 1 of 2



                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




ALBERT T. OWENS, JR.,

      Plaintiff,

v.                                                        4:18cv315–WS/MJF

R. OLIVER, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 119) docketed September 23, 2020. The magistrate judge recommends that the

motion for summary judgment (ECF No. 113) filed by the lone remaining

defendants, C. Cooks and R. Oliver, be granted. Plaintiff has filed no objections to

the report and recommendation.

      The court having reviewed the record, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 119) is

hereby ADOPTED and incorporated by reference into this order.
     Case 4:18-cv-00315-WS-MJF Document 121 Filed 10/27/20 Page 2 of 2



                                                                              Page 2 of 2


      2. The motion (ECF No. 113) for summary judgment filed by C. Cooks and

R. Oliver is GRANTED.

      3. The plaintiff's complaint and this action are DISMISSED WITHOUT

PREJUDICE pursuant to 28 U.S.C. §§ 1915(A)(b)(1) and 1915(e)(2)(B)(i) for

maliciousness and abuse of the judicial process.

      4. The clerk shall enter judgment stating: "All claims are dismissed without

prejudice."

      5. The clerk shall note on the docket that this case was dismissed pursuant to

28 U.S.C. § 1915(A)(b)(1) and 1915(e)(2)(B)(i).

      DONE AND ORDERED this            27th   day of     October    , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
